[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-11993
                                                              February 2, 2006
                        ________________________            THOMAS K. KAHN
                                                                CLERK
                      D. C. Docket No. 97-11441-CV-S

SANDY ALTRICHTER,
JANELL CRUMLEY BLACK,
DARLENE DAVIS,
LOIS HAZMILTON,
ROSE MARIE HODGES,
GLORIA JONES, on behalf of themselves and all
others similarly situated,

                                                           Plaintiffs-Appellees,

                                   versus

INAMED CORPORATION,
                                                          Defendant-Appellant,

MCGHAN MEDICAL CORP.,
CUI CORPORATION,
DONALD MCGHAN,
                                                                   Defendants.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (February 2, 2006)
Before BLACK, HULL and FARRIS *, Circuit Judges.

PER CURIAM:

       After review and oral argument, this Court concludes that the Appellant has

not shown reversible error in the narrow result reached in the district court’s order

of 22 August 2003, as substantially limited, in effect, by its order of 16 March

2005. Because the district court’s orders, read together, limit the purpose for

which the information in the documents at issue may be used at this time and

permit plaintiffs to petition the district court further “as the need arises,” we need

not at this time address the full scope of the Settlement Class Counsel’s access

rights or whether Settlement Class Counsel would be entitled to documents for

other purposes.

               AFFIRMED.




       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.

                                                2